

CALL OPTION AGREEMENT


THIS CALL OPTION AGREEMENT (the “Agreement") is dated this _17 day of January,
2011 by and among HongKong Weituo Technical Limited (“HKWT”), a company
incorporated under the laws of Hong Kong, Hong Jiang Han (“Holder”), an
individual, and Fujian Feiying Plastic Co., Ltd. (“FFP”),  a P.R. China
wholly-foreign owned enterprise.
此购买期权协议（生效于2011年1月17日）是基于香港威拓科技有限公司（遵从香港法律）、洪江汉（个人名义股东）以及福建飞鹰塑胶有限公司（中国境内外商独资企业）之间的协议。
 
RECITALS
 
WHEREAS, Holder is the registered owner of 100% of the issued shares of FFP
(“Call Shares”);
 
鉴于，持有者拥有福建飞鹰100%的股权
 
WHEREAS, FFP will owns the land use rights to the property located at Yongan
city, Fujian province for the purpose of developing a _36M meters_ capacity PU
leather production plant (“Plant”);
 
鉴于，福建飞鹰目前拥有位于永安市的土地使用权，用以开发PU革生产能力约3600万米为目的。
 
WHEREAS, FFP currently does not have any operations nor does it plan to operate
as a business;
 
鉴于，福建飞鹰目前既没有生产经营也没有经营计划；
 
WHEREAS, HKWT wishes to acquire and Holder wishes to sell all of the Call Shares
pursuant to the terms and conditions of this Agreement.
 
鉴于，根据协议条款，香港威拓欲购买并且持有者也愿意出让其所有的购买期权
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
综上，鉴于更慎重的考虑，协议三方对以下事项达成一致：
 
1.           Call Option.  Holder hereby grants HKWT a call option right (“Call
Option”) to purchase all of the Call Shares for the Purchase Price (“as defined
below”). Upon exercise of the Call Option, HKWT will become the registered owner
of 100% of the issued shares of FFP. The Call Option expires one year from the
Effective Date (“Option Term”).  The Purchase Price shall equal 90% of the net
tangible asset value of  FFP (fair market value of the Plant less liabilities)
as of the date of the exercise notice as provided in Section 3 below and as
appraised by an independent third party appraiser appointed by HKWT at HKWT’s
sole expense.
 
 
 

--------------------------------------------------------------------------------

 
 
购买期权：持有者授予香港威拓购买期权的权利用来购买所有股权。在执行购买期权时，香港威拓将会拥有福建飞鹰100%的发行股权。购买期权将在其生效之日起1年后终止（期权期）。购买价格应该等于福建飞鹰净资产的90%（资产的市场公允价值减去负债），购买时间是在下面第三部分的执行通知日以及独立第三方评估报告指出的日期。
 
2.           Consideration for the Call Option. In consideration for the Call
Option, HKWT shall pay Holder RMB 1,000,000 (“Option Consideration”), the
receipt of which is hereby acknowledged by Holder. The parties acknowledge and
agree that the Option Consideration shall be applied towards the Purchase Price
upon exercise.
 
购买期权的补偿：香港威拓应支付给持有者人民币1,000,000作为期权补偿。持有者应该了解此价格是用于抵消关联方借款。协议三方知道并且同意期权补偿将会应用行权时的买价。
 
3            Manner of Exercise of Call Option.  HKWT shall exercise the Call
Option by delivering to Holder a written notice information Holder that HKWT
intends to exercise its rights under the Call Option to purchase all of the Call
Shares. Such notice shall be delivered to Holder at the address and in the
manner provided in the Notice section of this Agreement.  Within thirty (30)
days after delivery of the notice, HKWT shall purchase all of the Call Shares
from Holder by paying the Purchase Price as adjusted by the Option Consideration
as provided in Section 2. Upon receipt of the Purchase Price, Holder shall cause
FFP to transfer the Call Shares to HKWT.
 
购买期权执行时的方式：香港威拓将通过书面通知的形式告知持有者其将在购买期权选择下执行其权利，即购买所有的股权。此通知需要以协议规定的方式递送到持有者的住址。送达后30天内，香港威拓将按照购买期权解析第二部分的要求通过支付买价从而获取持有者的购买期权。收到买价后，持有者将福建飞鹰股权转移给香港威拓。
 
4.           Holder Representations, Warranties and Covenants.
 
(a)           Holder represents and warrants that, Holder holds of record and
owns beneficially all of the Call Shares, free and clear of any restrictions on
transfer, taxes, security interests, options, warrants, purchase rights,
contracts, commitments, equities, claims and demands.  As of the date of this
Agreement, the Holder is not a party to any option, warrant, purchase right,
pledge agreement or other contract or commitment that could require the Holder
to sell, transfer or otherwise dispose of the Call Shares, except as provided in
this Agreement.  Upon HKWT’s purchase of the Call Shares under this Agreement,
HKWT will obtain and be fully vested in record and beneficial ownership of the
Call Shares, free and clear of any restrictions on transfer, taxes, security
interests, options, warrants, purchase rights, contracts, commitments, equities,
claims and demands.
 
持有者的陈述、担保和契约
 
持有者需陈述并担保以下事项：持有者持有的购买期权在转移、税务、利息、权力、担保、购买权、合同、承诺、权益、声明等方面不具有限制性。截止此协议签署之日，除本协议外，持有者不参与任何选择权、担保、购买权或其他可能要求持有者变卖、转移或处理购买期权股份的合同。关于此协议下香港威拓的选择期权的购买，香港威拓将获得并完全被赋予购买期权的持有者的权利，并在转移、税务、利息、权力、担保、购买权、合同、承诺、权益、声明等方面不具有限制性。
 
 
2

--------------------------------------------------------------------------------

 
 
            (b)           Holder represents and warrants that as of the date of
this Agreement, Holder and owns 100% of the issues shares of FFP, and to the
best of Holder’s knowledge, there are no options or obligations granted by FFP
to purchase any shares of FFP.
 
持有者需陈述并担保以下事项：截止此协议签署之日，福建飞鹰没有许诺发行期权用于购买福建飞鹰的股权。
 
(c)           During the Option Term, Holder shall not transfer, sell, contract
to sell, assign, encumber or otherwise dispose of any interest in the Call
Shares without HKWT’s prior written consent.
 
在期权期间内，在没有香港威拓的书面同意下，持有者不能签署转移、变卖、协议变卖、分配、占用或处理任何关于购买期权的利益协议。
 
5.           FFP Representations, Warranties and Covenants. FFP represents and
warrants that, (i) Holder holds of record and owns beneficially all of the Call
Shares, free and clear of any restrictions on transfer, taxes, security
interests, options, warrants, purchase rights, contracts, commitments, equities,
claims and demands; (ii) FFP and Shishi Feiying Plastic Co., Ltd. (“SFP”) are
separate companies, and (iii) there are no promises, guarantees, or commiments
from SFP to FFP or to the Holder as the sole owner of FFP. Upon HKWT’s purchase
of the Call Shares under this Agreement, HKWT will be the 100% owner of all
issued shares of FFP. During the Option term, FFP will not issue additional
capital stock without the prior written consent of HKWT.
 
福建飞鹰的陈述、担保和契约。福建飞鹰需陈述并担保：（1）持有者持有的购买权在转移、税务、利息等方面不具有限制性。（2）福建飞鹰和石狮飞鹰分别为独立的公司。（3）石狮飞鹰对福建飞鹰或其持有者没有承诺和担保。此协议下，香港威拓将获得福建飞鹰100%的股权。选择期下，在没有香港威拓书面同意的情况下，福建飞鹰不得增发。
 
6.           Entire Agreement.  This Agreement (including the exhibits and
schedules attached to it) is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter of the
Agreement and supersedes all prior and contemporaneous understandings with
respect to it.
 
整个协议：此协议（包括后附的表格等）为协议三方对整个协议的最终诠释。
 
7.           Modifications/Amendments.  This Agreement may not be modified,
amended, supplemented, or terminated, nor may any obligations under it be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.
 
 
3

--------------------------------------------------------------------------------

 
 
修订和补充：除了协议三方签署书面协议将其改变，否则此协议可能不会被修改、补充或终止，也不会被废弃。
 
8.           Governing Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the People’s Republic of China (“China”)
without regard for conflict of laws and provisions
管辖法律：此协议依据中华人民共和国相关法律制定，并受其制约。


9.           Notices.  Any notice required or permitted under this Agreement
will be deemed given on delivery to the party for whom it is intended at its
address of record below.
公告：此协议下任何必须的公告将会递送到各个协议方下述地址。


[INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Call Option Agreement is executed the date set forth
above.
 

 
Holder持有者
     
By
/s/
 
Hong Jianghan洪江汉
     
Address:地址
     
HKWT香港威拓
     
HongKong Weituo Technical Limited
     
By
/s/
 
Name:蔡女士
 
Title:职位
     
Address:地址
     
FFP福建飞鹰
     
Fujian Feiying Plastic Co., Ltd.
     
By
/s/  
Name:黄金杯
 
Title:职位
     
Address:地址

 
 
5

--------------------------------------------------------------------------------

 
